Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 02/11/2021 is duly acknowledged.
Claims 1-20 are pending in this application.
Claims 14-16 were previously withdrawn (with traverse) as non-elected Group II.
Claims 1-13 and 17-20 (elected invention of Group I), as currently amended have been examined on their merits in this office action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Joshua B. Aronson (attorney of record) on 03/12/2021 (see also attached Examiner-initiated interview summary).
The application has been amended as follows: 
Rejoinder of Withdrawn Process Claims
Claims 1-13 and 17-20 are directed to an allowable process. Claims 14-16, directed to a process combination using the allowable process (i.e. sub-combination), previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 08/28/2019 (see pages 2-3) is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
In The Claims
	Claims 1-13, 17-20 and rejoined claims 14-16 (i.e. total claims 1-20) have been allowed by this Examiner’s Amendment as discussed below:
	Claims 1, 14 and 17 have been specifically amended as follows:
1. (Currently Amended) A method for virus clearance of a cell culture medium, comprising the steps of: 
i) providing a bulk medium portion, comprising amino acids and glucose; 
ii) providing a first additive portion, comprising vitamins in aqueous solution; 
iii) subjecting the bulk medium portion to a high temperature short time treatment (HTST); 
iv) passing the first additive portion through a virus retentive ultrafilter, wherein 
cleared from viruses.
14. (Rejoined-Currently Amended) A method of cultivating cells, comprising the steps [[of]] as set forth in claim 1 and further comprising the steps of: 
transferring the cell culture medium cleared from viruses to a bioreactor; 
transferring cells to the bioreactor; and 
cultivating the cells in the cell culture medium in the bioreactor.
17. (Currently Amended) A method for virus clearance of a cell culture medium, comprising the steps of: 
i) providing an amino acid portion, comprising amino acids, and a sugar portion, comprising glucose; 
ii) providing a first additive portion, comprising vitamins in aqueous solution; 
iii) subjecting the amino acid and sugar portions to a high temperature short time treatment (HTST); 
iv) passing the first additive portion through a virus retentive ultrafilter, wherein the 
v) after steps iii) and iv), mixing the amino acid and sugar portions with the first additive portion to obtain a cell culture medium cleared from viruses.
Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the process for virus clearance of a cell culture medium as currently recited in instantly amended claims 1 and 17, is deemed free of prior art and unobvious over the teachings of the cited prior art of record (see also .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-20 have been allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657